UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-156069 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 26-2818699 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 216 Centre Avenue Leesport, PA (Address of principal executive offices) (Zip Code) (484) 671-2241 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 58,483,250 shares (Class) (Outstanding as at February 22, 2011) IDLE MEDIA, INC. Table of Contents Page PART I – FINANCIAL INFORMATION 3 Unaudited Interim Condensed Financial Statements 3 CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 Management's Discussion and Analysis of Financial Condition and Plan of Operation 13 Controls and Procedures 20 PART II – OTHER INFORMATION 22 Risk Factors 22 Recent Sales of Unregistered Securities 26 Exhibits and Reports on Form 8-K 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION Unaudited Interim Condensed Financial Statements 3 IDLE MEDIA, INC. (FORMERLY NATIONAL GOLF EMPORIUM, INC.) CONSOLIDATED BALANCE SHEETS December 31, September 30, (unaudited) (audited) ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses - Total current assets Other assets: Software development costs, net Software, net Property and equipment, net - Website, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenues Income tax payable Total current liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of December 31, 2010 and September 30, 2010 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 58,483,250 shares issued and outstanding as of December 31, 2010 and September 30, 2010 Additional paid-in capital Note receivable – related party ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Consolidated Financial Statements. 4 IDLE MEDIA, INC. (FORMERLY NATIONAL GOLF EMPORIUM, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended December 31, Revenue Advertising revenue $ $ Subscription revenue Sponsorship revenue Online game revenue - Less: Returns and allowances ) ) Net revenue Operating expenses: Server costs Scanning software Merchant fees General and administrative Consulting – related party - Total operating expenses Net income before provision for income tax Provision for income tax - Net income $ $ Net income per share – basic and fully diluted $ $ Weighted average number of common shares outstanding – basic and fully diluted See Accompanying Notes to Consolidated Financial Statements. 5 IDLE MEDIA, INC. (FORMERLY NATIONAL GOLF EMPORIUM, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Increase in prepaid expenses ) - Increase in accounts payable ) ) (Decrease) Increase in deferred revenue ) Increase in income tax payable - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Repayments on notes receivable - related party - Payments for software development costs ) - Purchases of software and equipment ) - Net cashprovided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES Distributions - ) Net cash used in financing activities - ) INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $
